Citation Nr: 1416369	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the Veteran filed a timely appeal regarding entitlement to an effective date earlier than November 1, 2006, for the grant of service connection and the assignment of a 30 percent disability evaluation for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

The Veteran's timeliness claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which determined that the February 2009 substantive appeal (on VA Form 9) was untimely for the claim an effective date earlier than November 1, 2006, for the grant of service connection and the assignment of a 30 percent disability evaluation for right knee degenerative joint disease. 

In his March 2010 Substantive Appeal (on VA Form 9) for the timeliness claim, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran's Board hearing was scheduled for November 2010.  However, in a November 2010 letter, the Veteran withdrew his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran received notification of a December 2007 rating determination granting service connection and the assignment of a 30 percent disability evaluation for right knee degenerative joint disease, effective November 1, 2006, on January 3, 2008.  

2.  The Veteran filed a notice of disagreement with the assigned effective date in January 2008 and a statement of the case was issued to the Veteran on August 13, 2008.  

3.  A Substantive Appeal (VA Form 9 or equivalent statement) was not received from the Veteran within either one year of notification of the RO's decision or within 60 days of RO issuance of an August 13, 2008 SOC on the contested matter.
CONCLUSION OF LAW

The criteria have not been met for the receipt of a timely Substantive Appeal relating to the denial of an effective date earlier than November 1, 2006, for the grant of service connection and the assignment of a 30 percent disability evaluation for right knee degenerative joint disease.  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, an appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after an Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (a VA Form 9 or an equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200-20.202 (2013). 

A NOD and/or a Substantive Appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such documentation.  38 C.F.R. § 20.301(a).  To be considered as timely received, the Substantive Appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely-filed request for extension of time.  See 38 C.F.R. §§ 20.302(b), 20.303. 

A Substantive Appeal can be provided through a properly completed VA Form 9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

With regard the Veteran's claim for an effective date earlier than November 1, 2006, for the grant of service connection for right knee degenerative joint disease and the assignment of a 30 percent disability evaluation, the RO granted service connection and the assignment of the 30 percent evaluation, along with the November 1, 2006 effective date, in a December 2007 rating determination.  Records show the RO sent the Veteran a letter on January 3, 2008, notifying him of the RO's actions, at the address listed on file.  

In response, the Veteran filed a timely NOD in January 2008.  The RO sent a SOC concerning this claim on August 13, 2008 to the same address.  

Neither the rating determination notice nor the SOC were returned as undeliverable.  The cover letter to the SOC indicated he still needed to perfect his appeal of this claim by filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  The cover letter also notified him of what the Substantive Appeal must contain, advised him of the time limit for submitting it (60 days from the mailing of the SOC or 1 year from the mailing of the notice of the determination being appealed, whichever is later), and indicated that if the RO did not hear from him within this specified time period, the matter would be closed.  The RO also informed him of the requirements for requesting an extension of time to file his Substantive Appeal.  38 C.F.R. § 19.30.

However, the RO received the Veteran's VA Form 9 on February 19, 2009, more than 60 days after issuing that August 2008 SOC and more than one year after he had received notification on January 3, 2008, that his claim for service connection for right knee degenerative joint disease had been granted with a 30 percent disability evaluation being assigned effective November 1, 2006.  

The Board notes that the Veteran dated the VA Form 9 as of January 28, 2009, but, as mentioned, it was not actually received until February 19, 2009. 38 C.F.R. § 20.305(a).  He did not request an extension of time to file his Substantive Appeal and he would have needed to request the extension before expiration of the time he had for perfecting his appeal.  

The Board further observes that even if the Board were to use the January 28, 2009 date listed on the Form 9, this would also be beyond the proscribed time periods.  

Reviewing these findings, as a whole, applying the literal provisions governing the filing of appeals from rating actions at the RO level, the time limit for a timely VA Form 9 was clearly exceeded in this instance.  The Veteran did not properly file his Substantive Appeal either within one year following notification of the disputed RO rating decision or within 60 days from RO issuance of the SOC addressing the claim under review.  Nor, as indicated, did he file a request for an extension in which to file a timely Substantive Appeal at any point. 

The Board notes that the Veteran has stated that he did not receive the statement of the case until sometime in December 2008 and did not know why it had arrived at that late date.  

To the extent he avers such a delay of receipt of the mail, the Board will consider this allegation in light of VA's "presumption of regularity."  Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See Davis v. Principi, 17 Vet. App. 29, 37 ((2003); Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992).  The Board notes that all correspondence was sent to the address provided by the Veteran and that none of the sent documents were returned as undeliverable.  Moreover, the address used at that time remains the same address where all correspondence is currently sent.  Consequently, absent proof to the contrary, the Veteran's SOC must be considered to have been delivered with all normal dispatch without hindrance during the mailing process.  The Board simply had no indication that there was a problem with the mail as the Veteran regular receives mail before and after this notice. 

The Board further observes that, in addition to the statutory and regulatory good-cause exceptions for extending the time period to file a Substantive Appeal, a time period for taking an action also may be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 32 (2005) (noting the distinction between equitable tolling and the good-cause exception in § 3.109(b)).  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83   (Fed. Cir. 2002); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In another precedent case, Bowles v. Russell, 551 U.S. 2005   (2007), the U. S. Supreme Court had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).  However, in distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the Substantive Appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140   (2011) (per curiam order). 

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324   (2005).

The Veteran has not specifically alleged equitable tolling, though even considering this doctrine this case involves no indication of reliance upon VA misinformation or misfiling by VA personnel.  

For these reasons and bases, the Board cannot ascertain an allowable grounds under the law to recognize an earlier perfected appeal within the guidelines for a timely Substantive Appeal, and therefore, the appeal as to the claim for earlier effective date for the grant of service connection and the assignment of a 30 percent disability for right knee degenerative joint disease is dismissed.  The Veteran is advised that he may file anew with the RO through a petition to reopen his previously denied claim if he so wishes to pursue this matter again at the RO level.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

However, the VCAA does not apply where a case may be resolved based entirely upon relevant law, and not the underlying factual circumstances.  The disposition of the issue before the Board is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

ORDER

Absent a timely filed Substantive Appeal, the claim for entitlement to an effective date earlier than November 1, 2006, for the grant of service connection and the assignment of a 30 percent disability evaluation for right knee degenerative joint disease, is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


